



EXHIBIT 10.6






HOSTESS BRANDS, INC.
2016 EQUITY INCENTIVE PLAN


NONQUALIFIED Stock Option Agreement


Cover Sheet


Hostess Brands, Inc. (the “Company”), a company organized under the laws of the
State of Delaware, hereby grants a Nonqualified Stock Option (the “Option”) to
acquire shares of Common Stock (the “Shares”) to the individual named below. The
terms and conditions of the Option are set forth in this cover sheet (the “Cover
Sheet”), in the attached Stock Option Agreement (the “Agreement”) and in the
Hostess Brands, Inc. 2016 Equity Incentive Plan (the “Plan”). All capitalized
terms used but not defined in this Cover Sheet and the attached Stock Option
Agreement will have the meanings ascribed to such terms in the Plan.




Granted to:
 
 
Date of Grant:
 
 
Shares subject to the Option:
 
 
Exercise Price per Share:
 
 
Expiration Date:
 
 
Vesting Commencement Date:
 
 
Vesting Schedule:
 
 



By signing this Cover Sheet, you agree to all of the terms and conditions
described in this Cover Sheet, in the Agreement and in the Plan.


If you do not sign and return this Cover Sheet within 60 days of the Date of
Grant, the Company will have the right to rescind this Award.


Signature: _____________________            Date: _______________
    


HOSTESS BRANDS, INC.








By: _____________________
Name:    
Title:    































--------------------------------------------------------------------------------





HOSTESS BRANDS, INC.
NONQUALIFIED STOCK OPTION AGREEMENT


Nonqualified Stock Option
 
This Option is not intended to be an Incentive Stock Option under section 422 of
the Internal Revenue Code and will be interpreted accordingly.
 
 
 
Vesting
 
Your right to exercise this Option vests at the times and in the manner as shown
on the Cover Sheet.


Except in connection with a Change of Control, as described below, this Option
will cease vesting as of the date your employment with the Company and its
Subsidiaries has terminated for any reason.
 
 
 
Termination
 
Should your employment with the Company and its Subsidiaries terminate for any
reason except in connection with a Change of Control as described below, the
portion of this Option that is not then vested will immediately terminate, and,
except as provided below, the portion that is then vested will terminate at the
close of business at the Company’s registered office on the 90th day after your
termination date. Your Option will expire in any event at the close of business
at the Company’s registered office on the Expiration Date set forth on the Cover
Sheet.
 
 
 
Death or Disability
 
If your employment terminates because of your death or Disability, your right to
exercise the vested portion of this Option will expire at the close of business
at the Company’s registered office on the date that is one year following your
death or Disability (or on the Expiration Date set forth on the Cover Sheet, if
earlier).
 
 
 
Termination for Cause or Breach of any Continuing Obligation; Recoupment
 
If your employment is terminated for Cause or if you breach any restrictive
covenant under any agreement between you and the Company or its Subsidiaries,
the Option, whether or not vested, will immediately terminate.


In addition, if at any time within one year after the date on which you exercise
the Option or otherwise receive payment in respect of the Option, (a) your
employment is terminated for Cause or (b) after termination of your employment
for any reason, the Committee determines in its discretion either that (i)
during your period of employment, you engaged in an act or omission that would
have warranted termination of your employment for Cause, or (ii) after
termination of your employment, you engaged in conduct that violated any
continuing obligation or duty in respect of the Company or any Subsidiary
(including any breach of any restrictive covenant under any agreement between
you and the Company or any Subsidiary), then, subject to applicable law, upon
notice from the Company, you shall repay to the Company any cash or Shares you
received in respect of the Option (less the exercise price paid by you), or if
you disposed of any such Shares, the Fair Market Value of such Shares as of the
date of disposition (less the exercise price paid by you).


Nothing in this Agreement shall limit the Company’s right of recoupment pursuant
to Section 13 of the Plan, including recoupment of payments pursuant to the
Company’s compensation recovery, “clawback” or similar policy, as may be in
effect from time to time.
 
 
 
Change of Control
 
Notwithstanding the foregoing, in the event of a Change of Control, the
Committee may take such actions with respect to the Option as it deems
appropriate pursuant to the Plan. If the Option continues in effect after a
Change of Control and you experience a Change in Control Termination as defined
by the HB Key Executive Severance Benefit Plan, as in effect at the time of your
termination of employment, any unvested portion of the Option shall become fully
vested upon such termination of employment.
 
 
 
Restrictions on Exercise
 
The Company will not permit you to exercise this Option if the issuance of
Shares at that time would violate any law, rule, regulation or Company policy,
as determined by the Company.
 
 
 






--------------------------------------------------------------------------------





Notice of Exercise
 
When you wish to exercise this Option, you must complete and execute such
documents, if any, and complete such processes, that the Company or a securities
broker approved by the Company may require to accomplish the Option exercise
(“Notice of Exercise”).


Upon exercise of the Option (or portion thereof), the Option (or portion
thereof) will terminate and cease to be outstanding.


If someone else wants to exercise the Option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.
 
 
 
Form of Payment
 
When you submit your Notice of Exercise, you must include payment of the
exercise price for the Shares you are purchasing, along with applicable
withholding taxes. Payment may be made in one (or a combination) of the
following forms:
 
 
- Your personal check, a cashier’s check or a money order.


- If permitted by the Company, irrevocable directions to a securities broker
approved by the Company to sell your Shares subject to the Option and to deliver
all or a portion of the sale proceeds to the Company in payment of the exercise
price and applicable withholding taxes. (The balance of the sale proceeds, if
any, will be delivered to you.) The directions must be given by signing forms,
if any, provided by the Company or the securities broker.


- Any other method permitted by the Company at the time of exercise.
 
 
 
Taxes
 
When you exercise any portion of the Option, the Company will withhold taxes as
required by applicable law, and your ability to exercise any portion of the
Option is conditional upon your making arrangements satisfactory to the Company.


You are solely responsible for the satisfaction of all taxes and penalties that
may arise in connection with the Option. At the time of taxation, the Company
shall have the right to deduct from other compensation, or to withhold Shares in
an amount equal to the federal (including FICA), state, local and foreign taxes
and other amounts as may be required by law to be withheld with respect to the
exercise of the Option. If Shares are withheld, the value of the Shares withheld
may not exceed the minimum applicable tax withholding amount (except as
otherwise determined by the Committee in its sole discretion). By accepting this
Award, you expressly consent to the withholding of Shares or other amounts
payable to you.
 
 
 
Restrictions on Resale/Company Policies
 
By signing this Agreement, you agree not to sell any Shares received upon
exercise of the Option at a time when applicable laws, regulations or Company
policies prohibit a sale. The Option, any Shares issued pursuant to the Option,
and any cash proceeds realized from the sale of such Shares will be subject to
all share retention, trading, and other policies that may be implemented by the
Committee or the Board from time to time.
 
 
 
Transfer of Option
 
Prior to your death, only you may exercise this Option. You cannot transfer or
assign this Option. For instance, you may not sell this Option or use it as
security for a loan. If you attempt to do any of these things, this Option will
immediately become invalid.


In the event of your death, the Option may be exercised by your designated
beneficiary, if any, or your executors, personal representatives or distributees
determined in accordance with your will or the laws of descent and distribution.


Regardless of any marital property settlement agreement, the Company or a
securities broker, as applicable, is not obligated to honor a Notice of Exercise
from your former spouse, nor is the Company or the securities broker obligated
to recognize your former spouse’s interest in your Option in any other way.
 
 
 
Stockholder Rights
 
You, or your estate or heirs, have no rights as a stockholder of the Company
with respect to the Shares subject to the Option until a proper Notice of
Exercise has been submitted, and the exercise price and withholding taxes have
been tendered and the Shares have been delivered to you.  Upon the delivery of
shares of Common Stock upon exercise, you will have all the rights of a
shareholder with respect to such shares of Common Stock, including the right to
vote such shares of Common Stock and to receive all dividends and other
distributions paid with respect to them.
 
 
 






--------------------------------------------------------------------------------





No Right to Continued Employment
 
Neither the grant of the Option, nor any other action taken hereunder shall be
construed as giving you the right to be retained in the employ or service of the
Company or any of its Subsidiaries (for the vesting period or any other period
of time) nor interfere in any way with the Company’s right to terminate your
employment.
 
 
 
Applicable Law and Arbitration
 
This Agreement will be subject to and interpreted in accordance with the laws of
the State of Delaware, without reference to the principles of conflicts of laws,
and applicable Federal or other securities laws. Any dispute, controversy or
claim arising out of or relating to the Plan or this Agreement that cannot be
resolved by you on the one hand and the Company on the other, shall be submitted
to arbitration in accordance with the terms of the Plan.
 
 
 
Certain Definitions
 
For purposes of this Agreement, “Cause” shall have the meaning set forth in the
Employment Agreement between you and Hostess Brands, LLC entered into on April
12, 2018, as amended by the First Amendment to Employment Agreement dated as of
August 1, 2018.
 
 
 
Delivery of Documents
 
The Company may, in its sole discretion, decide to deliver any documents related
to the Option or other Awards granted to you under the Plan by electronic means.
By signing the Cover Sheet, you consent to receive all documents related to the
Option or other Awards granted to your under the Plan by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
 
 
 
Amendment
 
The terms and conditions of this Agreement and the Option may be amended by the
Committee or the Board as permitted by the Plan.
 
 
 
The Plan and Other Agreements
 
The text of the Plan and any amendments thereto are incorporated in this
Agreement by reference.


This Agreement, the Cover Sheet and the Plan constitute the entire understanding
between you and the Company regarding this Option. Any prior agreements,
commitments or negotiations concerning this Option are superseded. In the event
there is any express conflict between this Agreement and the terms of the Plan,
the terms of the Plan shall govern.



By signing the Cover Sheet of this Agreement, you agree to all of the terms and
conditions described in the Cover Sheet, above and in the Plan and evidence your
acceptance of the powers of the Committee of the Board of Directors of the
Company that administers the Plan.





